Citation Nr: 1428097	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  10-21 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for a right ankle disorder.

3. Entitlement to service connection for a right hip disability, to include as secondary to a right ankle disability. 

4. Entitlement to service connection for a shortened right leg, to include as secondary to a right ankle disability. 

5. Entitlement to service connection for a low back disability, to include as secondary to a right ankle disability. 

6. Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and T.M., observer


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to December 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified at a hearing in April 2012 before the undersigned. A copy of the transcript has been associated with the claims file.


FINDINGS OF FACT

1. The Veteran did not experience chronic acquired psychiatric disorder symptomatology during service. 

2. The Veteran did not experience continuous psychiatric disorder symptomatology after discharge from service.

3. The Veteran did not experience psychiatric disorder symptomatology to a compensable level within one year of discharge from service.

4. The Veteran's current psychiatric disorder, diagnosed as major depressive disorder, is related to substance abuse that cannot be service connected.

5. The Veteran does not have a psychiatric disorder, to include PTSD, related to service or any incident of service.

6. The Veteran does not have a current right ankle disorder.

7. The Veteran did not experience chronic right hip disorder symptomatology during service.

8. The Veteran did not experience continuous right hip disorder symptomatology since discharge from service.

9. The Veteran did not experience right hip disorder symptomatology to a compensable level within one year of discharge from service.

10. The Veteran's diagnosed right hip disorders, specifically mild degenerative joint disease and trochanteric bursitis of the right hip, are not related to service or any incident of service.

11. The Veteran's diagnosed right hip disorder was neither caused nor aggravated by a service-connected right ankle disability.    

12. The Veteran does not have a shortened right leg. 

13. The Veteran did not experience chronic low back disorder symptomatology during service.

14. The Veteran did not experience continuous low back disorder symptomatology since discharge from service.

15. The Veteran did not experience low back disorder symptomatology to a compensable level within one year of discharge from service.

16. The Veteran's diagnosed low back disorder, specifically minimal anterior spurs consistent with aging, is not related to service or any incident of service.

17. The Veteran's low back disorder is not related to a service-connected right ankle disability.

18. The Veteran did not experience chronic bilateral hearing loss symptomatology during service.

19. The Veteran did not experience continuous bilateral hearing loss disorder symptomatology since discharge from service.

20. The Veteran did not experience bilateral hearing loss disorder symptomatology to a compensable level within one year of discharge from service.

21. The Veteran's current bilateral hearing loss disorder is not related to service or any incident of service. 


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2. The criteria for entitlement to service connection for a right ankle disorder have not been met. 38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

3. The criteria for entitlement to service connection for a right hip disability, to include as secondary to a right ankle disability, have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4. The criteria for entitlement to service connection for a shortened right leg, to include as secondary to a right ankle disability, have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5. The criteria for entitlement to service connection for a low back disorder, to include as secondary to a right ankle disability, have not been met. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

6. The criteria for entitlement to service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."), and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2013). 

Here, the Veteran was provided with the relevant notice and information in February 2008 and April 2010 letters, prior to the initial adjudications of the claims. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). He has not alleged any notice deficiency during the adjudication of the claims. Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records. The record indicates that the service treatment records, service personnel records, VA treatment records, and identified private treatment records have been obtained and associated with the claims file. The Veteran claims that he was treated for a fractured right ankle during basic training at the Womack Army Hospital during service. The record indicates that the VA initially attempted to procure any outstanding records from Womack Army Hospital in conjunction with a 1971 claim for service connection for a right ankle fracture without success. More recently, the AOJ contacted the National Personnel Records Center (NPRC) attempting to procure any records in their possession from Womack Army Hospital for the entirety of the Veteran's term of service. The Board notes that, in response, the NPRC stated that they did not have any records regarding treatment for the Veteran from 1970. As the Veteran claimed to have injured his ankle in 1969, there is still some confusion as to whether all records were searched. Yet, the Board finds that any further attempts to obtain these records would not affect the outcome of this the Veteran's claim for service connection for a right ankle disorder. As will be explained below, the record contains no evidence of right ankle disorder symptomatology during the pendency of the appeal. In fact, the record contains no notation indicating diagnosis or treatment for a right ankle disorder in over four decades since the Veteran's discharge from service. In an August 2012 VA medical examination report, a VA examiner performed a thorough physical and X-ray examination of the Veteran's right ankle and reported that it was normal without evidence of any previous fracture. Therefore, even if the Veteran had fractured his right ankle during service, the evidence indicates that he does not have a right ankle disorder related to that fracture and, therefore, service connection is precluded. See e.g., Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (finding that in the absence of proof of present disability there can be no valid claim). Therefore, a remand to attempt to procure the records would be futile as it would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. See 38 U.S.C.A. § 5103A(b)(3); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

The record includes a copy of an April 2006 decision from an administrative law judge of the Social Security Administration (SSA), granting the Veteran's claim for Supplemental Security Income (SSI). In November 2010, VA contacted SSA to procure any additional records in their possession. In a December 2010 reply, SSA advised VA that the Veteran's folder had been destroyed. Therefore, the Board finds that any further attempts to procure records from SSA would be futile, as it would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran. See id. 

The Veteran was provided with several VA medical examinations to determine the respective natures and etiologies of his claimed disorders. The VA medical examination reports and, when required, addendums contain descriptions of the histories of the disabilities at issue; document and consider the relevant medical facts and principles; and contain opinions regarding the etiologies of the claimed disorders based on all evidence. VA's duty to assist with respect to obtaining relevant records and examinations has been met. 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In a March 2014 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) procure all outstanding service treatment records, and provide the Veteran with VA medical examinations to determine the natures and etiologies of the claimed disorders. The AOJ procured all post-service treatment records as required, but was unable to procure the still missing service treatment records as stated previously. The AOJ also provided the requested examinations. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Finally, the Veteran testified at an April 2012 Board videoconference hearing. The hearing was adequate as the undersigned Acting Veterans Law Judge explained the issue and identified possible sources of evidence that may have been overlooked. 
38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Service Connection

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253. The Federal Circuit has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, such as psychoses, arthritis, and sensorineural hearing loss, by 38 C.F.R. § 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013).

Certain chronic diseases, including psychoses, arthritis, and sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty. See 
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. This presumption is rebuttable by probative evidence to the contrary.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder. 38 C.F.R. § 3.310. 

Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service connected. Allen v. Brown, 7 Vet. App. 439 (1995). In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury. 38 C.F.R. § 3.310. In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322 (2013).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f). Participation in combat, a determination that is to be made on a case-by-case basis, requires that a veteran personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99; Moran v. Principi, 17 Vet. App. 149 (2003); see also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

Additionally, if a stressor claimed by a veteran is related to a veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service. 38 C.F.R. 
§ 3.304(f)(3)). For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others . . . and a veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror." Id.

If the veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence. Cohen, 10 Vet. App. at 128; Moreau v. Brown, 
9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors. Doran v. Brown, 6 Vet. App. 283 (1994).

The question of whether the veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts. Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991). Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators.

Service connection is not allowed for a congenital defect or for aggravation of a congenital defect as congenital defects are not considered to be injuries or diseases within the meaning of the statue. 38 C.F.R. § 3.303(c). However, service connection is possible if a disease or injury is superimposed over the congenital or developmental defect during service and there is a resultant disability. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. App. 292 (1991); VAOPGCPREC 82-90. 

"Congenital defects" are treated differently than "congenital diseases" in the context of VA disability compensation. A defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating." See Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009); VA Gen. Couns. Prec. 82-90 at 2. More importantly "congenital defects" are excluded from the list of qualified diseases or injuries. Therefore, VA disability compensation may only be awarded in the event that an additional, service-connected disability is superimposed upon a congenital defect. Id. In contrast, "congenital diseases" are directly compensable and VA disability compensation may be awarded if a congenital disease is aggravated by a claimant's military service. Id.

Congenital or developmental defects, refractive error of the eye, personality disorders, and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation." 38 C.F.R. § 3.303(c). 

VA's law and regulations provide that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct or the abuse of alcohol or drugs. See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2013). VA's General Counsel has confirmed that direct service connection for a disability that is a result of a claimant's own abuse of alcohol or drugs is precluded for purposes of all VA benefits for claims filed after October 31, 1990. See VAOPGCREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 9, 1999); VAOPGCREC 2-98 (1998), 63 Fed. Reg. 31, 263 (February 10, 1998).

In evaluating claims of service connection for hearing loss, the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). Impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

As the Veteran's service treatment records regarding treatment for an in-service right ankle fracture might be missing, the Board has a heightened obligation to consider carefully the benefit of the doubt rule. See O'Hare v. Derwinski, 1 Vet. App. 365 (1991). The Board will not simply deny the Veteran's claims because the service treatment records are missing, but will decide these claims based on the totality of the evidence, to include the credibility of the Veteran's statements. The case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all the evidence that may be favorable to the Veteran. Russo v. Brown, 
9 Vet. App. 46 (1996).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles, and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for service connection is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). 

Psychiatric Disorder

The Veteran essentially claims that he developed a psychiatric disorder due to service. After a review of the evidence, the Board finds that the evidence weighs against a grant of service connection for a psychiatric disorder.

Although the Veteran served during the Vietnam War, the Veteran's service personnel records indicate that he served overseas in Thailand and Korea. The Veteran's Reports of Transfer or Discharge (Forms DD-214) indicate that the Veteran's Military Occupational Specialty (MOS) was that of a clerk and contain no notation indicating participation in combat. On the DD-214, it specifically states that the Veteran did not serve for any period in the Republic of Vietnam. In listing the Veteran's awards and commendations, the DD-214 stated that the Veteran the National Defense Service Medal (NDSM) and the Armed Forces Expeditionary Medal (AFEM). Neither medal denotes any participation in combat. The Veteran's remaining service personnel and service treatment records contain no notation suggesting that the Veteran saw combat. The Veteran's service treatment records contain no notation indicating any treatment for a chronic acquired psychiatric disorder. The service personnel records indicate that the Veteran incurred five separate non-judicial punishments (Article 15s) within a four-and-a-half month span in 1970. Specifically, the Veteran was given Article 15s for being Absent Without Leave (AWOL) on June 29, 1970; failing to repair also on June 29, 1970; breaking restriction on August 6, 1970; and failing to repair on both August 28, 1970 and November 4, 1970. On November 7, 1970, the Veteran was charged with disobeying a lawful order and communicating a threat. 

As one example of the Veteran's "failure to repair," in a November 1970 statement, a staff sergeant wrote in a sworn statement that he agreed to allow the Veteran to work in his office despite his previous disciplinary problems in October 1970. Having told the Veteran about the office policies, the staff sergeant informed the Veteran that he was "starting with a clean record." The staff sergeant indicated that the Veteran appeared cooperative and eager to learn. The staff sergeant reported that, on the next afternoon, the Veteran "expressed a desire to go on pass." The sergeant advised the Veteran that he could and put his name on the pass list. The sergeant indicated that on the "same afternoon he departed on pass and did not return for three days." The staff sergeant subsequently dismissed the Veteran from his office as they "could not use a man who was not dependable."   

In a November 1970 psychiatric evaluation report, a service examiner indicated that the Veteran's commanding officer had referred the Veteran to the examiner for evaluation for separation from service due to unfitness and unsuitability (AR 635-612). The service examiner noted the Veteran had been with his present company in Korea for one month after being transferred from his unit in Thailand. The service examiner noted that the Veteran had already received several Article 15s and was not being considered for a court martial.

During an interview, the Veteran reported that his family had been under great stress as they had "lost, allegedly 3 brother-in-laws" in Vietnam over the previous few months. The Veteran indicated that he had quit school to go to work, even though he had also had "numerous run-ins with teachers." The Veteran denied experiencing any difficulty with the civilian police. 

The service examiner indicated that the Veteran was "somewhat uncooperative throughout the interview." The examiner stated that, during one interview, the Veteran "attempted to manipulate the interviewer to avoid answering pertinent questions about his past." Moreover, the VA examiner indicated that the manner in which the Veteran seemed to ponder each question made him "suspicious of the validity of most of his answers." The service examiner noted that the Veteran was oriented to time, place, and person; had an appropriate affect; was of average intelligence; and did not display any sign of a psychotic thought disorder. The service examiner wrote that the Veteran appeared to have a history of prior relations with authority figures and negative identification. The examiner stated that, instead of "always acting out" against authority, the Veteran appeared to "manipulate and mask the facts," so as to make the authority figure believe that he gave "insufficient directions and orders and that there was sufficient ground for misinterpretation" on the Veteran's part. The service examiner wrote that, although the Veteran denied drug usage, there was some evidence that he may have been high or intoxicated during one of the evaluation interviews. 

After the examination, the service examiner diagnosed an "immature personality (passive-aggressive type)." The service examiner stated that the Veteran understood right from wrong.

The service treatment records contain no other notation indicating treatment or diagnosis for any psychiatric disorder. In an undated report of his medical history provided at discharge, the Veteran reported having experienced depression or excessive worry, but denied experiencing frequent trouble sleeping, frequent or terrifying nightmares, any drug or narcotic habit, excessive drinking, or nervous trouble of any sort. In a November 1970 service discharge examination report, a service examiner noted that the Veteran was psychologically normal. 

The service personnel records indicate that the Veteran subsequently was discharged under honorable conditions due to unsuitability related to apathy toward service. 

Post-service treatment records contain no notation indicating treatment for any psychiatric disorder prior to September 1987, more than 16 years after the Veteran's discharge from service.

September 1987 VA treatment records indicate treatment for diagnosed alcohol abuse. In one such record, the Veteran reported drinking approximately three six-packs of beer per day. 

In a January 1988 VA treatment record, a VA examiner noted that the Veteran had been referred for an evaluation to assist with a diagnostic decision between PTSD and passive-aggressive personality. During an interview, the Veteran reported being separated for four years from his wife. The Veteran stated that he had worked at about 25 jobs since leaving service, to include jobs for the Postal Service, a railroad, a pest control company, and several chemical companies. The Veteran stated that his father was an alcoholic who quit drinking about three-and-a-half years prior to the interview. The Veteran stated that he was a transportation specialist clerk during service, stationed in Korea and Thailand. The Veteran specifically stated that he "was never stationed in a combat zone," "never saw combat of any type," and "did not engage in any fire fights." The Veteran reported being discharged from service for a nervous disorder. The Veteran stated that he began using alcohol during service at the age of 18 to deal with depression, which was interfering with his duties, and to help him sleep. The Veteran reported having a sleep problem for the previous 15 years and indicated that he would use alcohol to treat it. The Veteran said that he began to use other drugs after service, including heroin, cocaine, and marijuana, with his heaviest usage occurring between 1974 and 1976. The Veteran indicated that he had not used any drugs except alcohol since that time. The Veteran reported experiencing depression for weeks at a time, but stated that, other times, he did not have any problems with it. The Veteran indicated that he had several Article 15s during service and explained that his anger "just happens" more frequently than it should. The Veteran reported a preference for fighting over arguing. 

The Veteran indicated that his problems began "when he was temporarily attached in service to a graves registration unit" during which he had to escort home for burial the body of his brother-in-law who had raised him since the age of nine. The Veteran stated that his brother-in-law "had his head blown off from a round received in the neck." The Veteran indicated that he had dreams occasionally of "stacks of caskets on a football field." The Veteran reported being unable to escort any more bodies after taking his brother-in-law's body home.

After testing with the Minnesota Multiphasic Personality Inventory (MMPI), the VA examiner indicated that the Veteran seemed to be accentuating his problems and might be making a "plea for help." After testing, the VA examiner diagnosed a primary dysthymic disorder and alcohol abuse in remission.

In a May 1994 claim for benefits, the Veteran wrote that his "alcohol and drug dependency occurred in Vietnam theater overdose in Korea, Thailand on heroin, barbiturates, alcohol." 

In a June 1994 letter, a clinical social worker wrote that he had been counseling the Veteran since February 1994 during his stay at a correctional facility. The private examiner stated that the Veteran had PTSD, secondary to his tour of duty in Southeast Asia. He indicated that, during interviews, the Veteran reported serving for 11 months during service in the "Republic of Vietnam." The Veteran indicated that his duties in Vietnam were partially combat-related and partially involved working on graves registration. The Veteran stated that he was assigned to the 173rd Airborne at Camp Eagle in Phu Bai and was exposed to "a moderately high level of combat including enemy snipers, small arms, rockets, mortars, and sappers." The Veteran reported being "hit on one occasion by small fragments from an enemy ambush," but denied being provided a medical evacuation for treatment. The Veteran reported experiencing a long history of alcohol and drug abuse "dating back to his tour of duty in the Republic of Vietnam." The Veteran stated that, since 1969, he had experienced daily drug and alcohol abuse, two prison terms on drug charges, sleep disturbances, irritability, rage, social isolation, "feelings of guilt about his tour in Vietnam," relationship difficulties "with five wives," 40 jobs, alienation of feelings, "intrusive thoughts about Vietnam," and nightmares about his tour of duty.  

The private examiner indicated that the Veteran reported arriving in Vietnam in January 1970 at which time he started taking alcohol and drugs, including heroin. The Veteran stated that he was given temporary duty in Thailand from late January 1970 until April 1970 as a transportation movement specialist. The Veteran indicated that, in April 1970, his convoy was hit by small arms and rocket fire from enemy forces. The Veteran stated that, after the combat ended, he assisted other service members in a "dust off" of wounded and dismembered Thai and American soldiers. The Veteran stated that he still had nightmares about that incident. The Veteran indicated that, in early May 1970, he was treated for two weeks for a drug overdose in Thailand. Following that, the Veteran indicated that he was shipped back to Phu Bai in Vietnam where he was placed on graves registration duty for disciplinary reasons. The Veteran reported having to match body parts, place bodies in bags, and ensure that all dead American soldiers had all their body parts. The Veteran said that he had intrusive thoughts, nightmares, and flashbacks regarding that part of his tour of duty.

The Veteran stated that, in June 1970, he lost two of his brothers-in-law when they were killed in action in Vietnam. The Veteran reported that one of these individuals was his guardian prior to service. The Veteran said that he escorted his body back to the United States for burial and dealt with the pain and loss by using drugs and alcohol. The Veteran stated that he went AWOL while in the United States and subsequently was assigned to Korea where he used drugs and alcohol daily. 

The social worker stated that, in their opinion, the Veteran was incapacitated by PTSD related to his duties in Southeast Asia.

On an undated Vet Center form, the Veteran reported having never been wounded. The Veteran also stated that he was discharged for bad conduct.

On a July 1998 VA form provided to the Veteran so that he could list his PTSD stressors, the Veteran wrote that he was traumatized due to "grave and body escort service," "constant threat of death," and "constant threat experiences." The Veteran stated that he was "unable to remember exact details and bodily harm situations due to advance situations of PTSD." In spaces on the form in which the Veteran was asked to provide information as to where and when the traumatic events took place, the Veteran wrote "do not remember." In a space on the form in which the Veteran was asked to provide information as to which unit he was in at the time of each stressor, the Veteran wrote "do not remember or afraid to remember." 

In a May 2001 Vet Center reopening note, a Vet Center examiner indicated that the Veteran reported serving in Vietnam for 12 months as a combat infantryman. The examiner noted that the Veteran's MOS was that of an administrative clerk.

In a May 2001 VA treatment record, the Veteran reported last using crack cocaine approximately three to four weeks prior to examination. The Veteran stated that he used it in exchange for sexual intercourse with a woman.

In an April 2002 VA psychiatric examination report, the Veteran reported "being depressed all of his life," but could "give very little symptoms of major depression." The Veteran indicated that he "saw combat in Thailand." He also stated that he "watched his brother-in-law die" during service and had been "haunted by nightmares since that time." The Veteran indicated that he had PTSD with symptoms including insomnia and "feeling nervous during times when he wakes up." The Veteran reported being unable to "remember any episodes and cannot identify any participants nor can he identify any specific flashback." When asked how he knew that he had problems with nightmares, he stated that his "girlfriend notices that he will sit upright in bed in the middle of the night." The Veteran indicated that he forgot what he was dreaming about upon awakening, but his girlfriend told him that he was "making a lot of noise." 

The VA examiner noted that the Veteran spent rehab time at a VA facility in 1987. The Veteran indicated that he "began drinking after discharge and admitted himself to Gulfport VA in 1990 for another attempt at alcohol rehab." The Veteran stated that the rehab attempt failed. The Veteran reported being on Prozac for one year during an incarceration for petty theft. The VA examiner indicated that the Veteran had been scheduled for screenings for PTSD, but had failed to keep appointments. He also wrote that the Veteran had attempted to enter rehab programs three times but again became noncompliant and failed to present for the program. He reported that the Veteran had been scheduled for a visit with an anti-homelessness program, but the Veteran did not appear for the appointment. When asked about this, the Veteran replied that the program could not have helped him find a home anyway. When asked specific questions about claimed hallucinations, the Veteran said reported "occasionally seeing spots and shadows in the corner of the eyes," but denied "frank psychotic symptoms." 

When asked about his alcohol abuse, the Veteran stated that he began drinking at age 17 while overseas. The Veteran indicated that he had been drinking at least 20 beers per day for the previous 10 years. The Veteran stated that he had experimented with marijuana in the past and denied all other substance abuse, stating that he had never tried any other drugs. When confronted with previous accounts of drug use noted in the claims file, such as an admission of May 2001 crack cocaine usage, the Veteran tended to "have shifting stories." The VA examiner noted that lab results in the claims file indicated a positive cocaine test in 1994.

Regarding his military history, the Veteran reported that, although his MOS was that of a clerk, "he did everything other than be a clerk and had numerous duty assignments." The Veteran stated that he received an honorable discharge after his second year. The Veteran indicated that he "spent five to six months in Thailand then he was transferred to a six months' stay in Korea." The Veteran reported seeing "his brother-in-law decapitated while in Thailand." The Veteran stated that he worked for the Postal Service for a year after service after which he was fired for missing work. The Veteran indicated that he had not held a steady job since that time. The Veteran reported being married once for less than one month. The Veteran stated that the marriage ended because his wife could not tolerate his insomnia and nighttime awakenings. The Veteran did not mention any other reason. The Veteran indicated that he spent one year in prison for petty theft.

The VA examiner diagnosed alcohol dependence, history of cocaine dependence, history of substance-induced mood disorder, and anxiety not otherwise specified (NOS). The VA examiner wrote that the Veteran did not appear to meet the criteria for PTSD at this time.

In an October 2004 VA treatment record, the Veteran stated that he started drinking when he joined the Army at the age of 18. The Veteran indicated that his drinking had progressed over the years until he was drinking approximately 12 beers per day. The Veteran reported drinking, in part, to get over his social fears and his brother-in-law's death in service. The VA examiner indicated that, although the Veteran reported having constant nightmares about his brother-in-law's death, he did not report any other overt symptoms of PTSD. The Veteran stated that he served in Korea and Thailand, and was given a general discharge. The Veteran reported using heroin in the mid-1970s and cocaine in the 1980s. The Veteran reported not having used cocaine in approximately 10 years. The Veteran denied ever being hospitalized and denied having been treated for any psychiatric disorder except for treatment for depression in the 1990s. 

In a December 2004 VA PTSD consultation record, the Veteran stated that he served as a "transportation movement specialist - provided support for combat troops." The Veteran also indicated that he "served as an infantryman in Korea - special body escort." The Veteran indicated that he had to escort the body of his brother-in-law who raised him. When reporting his in-service traumas, the Veteran listed "incoming, mines/booby traps, sniper/sapper, wounded/injured, exposure to death of others, handling bodies, chemical threat/exposure, other." The Veteran stated that, as a special body escort, he was exposed to body parts in the morgue and had to escort the body of his brother-in-law. The Veteran indicated that this was his greatest stressor. The Veteran stated that he had difficulty with intrusive thoughts related to his combat experiences in the demilitarized zone in Korea. The examiner diagnosed PTSD, recurrent major depressive disorder with mood incongruent psychotic features, and alcohol abuse in remission.

In a June 2005 VA Agent Orange Note, the Veteran stated that he quit drinking 
10 months ago and quit using drugs 20 years ago. The Veteran stated that he was stationed in Thailand, Cambodia, and Laos during service. The Veteran specifically denied ever being stationed in Vietnam.

In a September 2005 VA treatment record, the Veteran reported to the VA hospital in Houston to inquire about admission into PTSD groups. The Veteran stated that he had been diagnosed with PTSD by doctors in New Orleans; however, the VA examiner noted that PTSD was not listed on his problem sheet. The Veteran stated that he left New Orleans after being trapped there by floodwaters from Hurricane Katrina during which time he had to swim several miles to get a canoe to rescue his wife. The Veteran stated that he had experienced nightmares related to his recent experiences. After an interview, the VA examiner diagnosed the Veteran with a primary adjustment disorder with mixed emotional features. The VA examiner did not diagnose PTSD or any disorder related to the Veteran's in-service experiences. 

In an April 2006 VA treatment record, the Veteran reported having PTSD from his experiences in Vietnam. The Veteran indicated that he was a personnel specialist during service, but added that he "never saw the typewriter," suggesting combat experiences. The Veteran said that he had experienced traumatic events while trying to escape New Orleans and rescue his pregnant wife. The Veteran reported that his wife had lost the pregnancy at six months due to a car accident. The VA examiner diagnosed PTSD by history. 

In an April 2007 VA treatment record, a VA examiner indicated that a PTSD screening was positive. Of note, although the Veteran told the VA examiner that he experienced mental disorder symptomatology due to a traumatic event, the record does not contain any description of the traumatic event itself. 

In an August 2008 VA treatment record, the Veteran stated that he lived alone and was in the process of divorcing his second wife. The Veteran stated that he served in Vietnam from June 1969 to October 1970, and experienced "actual combat in his perspective." The Veteran stated that he experienced trauma during service when he had to escort his brother-in-law's body to the United States. The Veteran indicated that, when he picked the body up at the morgue, he saw body parts. The Veteran stated that he won "five ribbons including Vietnam service, Vietnam Meritorious Service, Good Conduct," and the "Korean Service Medal (stationed there X 3 months)." The Veteran reported being treated for PTSD and barbiturate abuse in Thailand during service. The VA examiner wrote that the Veteran "described anxiety/PTSD-like symptoms with anger dyscontrol and complicated bereavement." 

In an April 2009 VA treatment record, the Veteran reported experiencing depression over a number of years that had worsened since "his wife's death in 2004." The Veteran reported being the sole caregiver for his wife who became blind and deaf due to medication she used after a heart attack. The Veteran stated that, as he was divorcing his current wife, he felt like a failure. The Veteran stated that he experienced onset of "depression, sleeplessness, cold sweats, and dreams" after coming back from overseas duty in the 1970s. The Veteran reported having night sweats, and waking up screaming without knowing what caused him to awaken. Initially, the Veteran stated that he last used alcohol at approximately Christmastime, but then changed his answer as he remembered having beer in January. The Veteran indicated that he had experimented with marijuana, heroin, and cocaine. The Veteran stated that he had gone at least 10 years without using drugs. The VA examiner noted that the Veteran was treated in 2008 for a multi-drug relapse (alcohol, marijuana, and cocaine) and that a current drug test was positive for marijuana. In describing his service, the Veteran stated that he was stationed in Saigon/Vietnam for eight months, Korea for four months, and Thailand. The Veteran stated that he did not undergo any disciplinary actions during service. When asked about his combat involvement, the Veteran indicated that he was stationed in a combat zone and said, "I have seen combat, running down flights." When asked about any traumatic experience during service, the Veteran reported that he had to take his brother-in-law's body from Japan to New Orleans. When asked how this affected him, the Veteran stated that he "saw stacks of coffins and body parts in Japan." When asked if he was hospitalized or wounded during service, the Veteran stated that his "hand was busted up at one point," but indicated that he did not recall any details of the event. 

After the examination, the VA examiner diagnosed a depressive disorder NOS; rule-out depressive disorder secondary to traumatic brain injury; rule-out depressive disorder secondary to substance use; polysubstance abuse; and tobacco use disorder. The VA examiner specifically indicated that the Veteran did not meet the diagnostic criteria for PTSD. 

In a July 2009 VA treatment record, the Veteran reported having been diagnosed and treated for PTSD in Biloxi and New Orleans. The Veteran specifically denied experiencing combat during service, but indicated that he "served in the combat theater" in Vietnam. When asked about in-service traumatic experiences, the Veteran stated that he felt that his life was threatened on a day-to-day basis while serving in Vietnam, that he served as a "special body escort" who picked up bodies of deceased soldiers in Japan, and that he served during a time when there was a great deal of "racial strife." The VA examiner diagnosed a depressive disorder NOS (rule-out secondary to TBI and/or substance abuse), alcohol dependence, cocaine/cannabis abuse, and nicotine dependence. 

In an April 2010 statement, the Veteran wrote that he was awarded service connection for depression relative to PTSD in 1988 or 1989. The Veteran indicated that the "diagnostic was made by the Vet Administration and hospital in Biloxi and Gulfport MS." The Veteran stated that he was granted zero percent.

In a February 2011 VA treatment record, the Veteran reported being alcohol and drug free since mid-December. When the VA examiner asked the Veteran why a toxic substances screen taken the previous day was positive for both alcohol and cocaine, the Veteran initially expressed surprise. Yet, after discussing the matter further, the Veteran admitted consuming a large quantity of alcohol and using a dime bag of cocaine on Super Bowl Sunday. The Veteran also acknowledged using substances over the Christmas holiday, and drinking about one to two beers per week. 

During the April 2012 Board videoconference hearing, when asked about any specific traumatic incidents that might have caused PTSD, the Veteran stated that "my brother-in-law and sister were at Fort Bragg prior to going to the military." The Veteran reported that they were "kind of like, more or less, for lack of a better word, serving mother and father, parents." The Veteran said that he was overseas when his brother-in-law was killed in Vietnam, so he "had to bring the body back and so forth, you know. So that's all been pretty traumatic to me even as we speak today, you know ...." The Veteran testified that he was stationed in Thailand during service, working as a general clerk. The Veteran stated that, while stationed there, he served on guard duty, conducting convoys into a depot at Long Bihn, Vietnam on five or six occasions. When he asked if he came under fire on those occasions, the Veteran responded that "you're under fire most of the time ... directly, or just fire around...." The Veteran also indicated that he had experienced small arms fire while serving on guard duty at Phu Bai. 

In a June 2012 VA treatment record, the Veteran stated that he had not used cocaine, alcohol, or cannabis for five weeks. The VA examiner noted that a toxic substances screen taken that day was positive for cocaine. 

In an August 2012 VA psychiatric examination report, the Veteran stated that he was raised in New Orleans by his mother and father. The Veteran indicated that he had good relationships with both them and his eight siblings. He said that he moved to North Carolina when he was 15-years-old to live with his sister and her husband, but could not give a reason why he did so when asked. When asked about substance abuse, the Veteran stated that he began drinking alcohol when he was 17-years-old, but specifically denied using any illicit drugs prior to service. 

Initially, the Veteran reported being stationed in Vietnam during service. When further questioned by the examiner about his service history, however, the Veteran reported being located in Korea and Thailand. The Veteran stated that he received three or four Article 15s during service for being AWOL and failing to report. The Veteran did not report undergoing any period of hospitalization during service, and specifically denied receiving any in-service mental health treatment or evaluations. The Veteran indicated that, during service, he drank alcohol on the weekends and tried marijuana on a few occasions, but did not report any other drug use during service. When initially asked, the Veteran reported experiencing combat in both Korea and Thailand. When asked by the examiner to clarify this statement, the Veteran reiterated that he "was involved in active combat in both Thailand and Korea." When asked for specific dates for his combat experiences, the Veteran stated, "Well, probably not actually in combat. There was not firing going on." When asked about any upsetting or traumatic events, the Veteran described having to escort the body of his brother-in-law to the United States sometime in 1970. The VA examiner noted that the service personnel records indicated that the Veteran did accompany the body of his brother-in-law when it was sent to the United States in September 1970. Yet, in interviewing the Veteran, the VA examiner found that the Veteran's description of that event "would not meet the diagnostic criteria for a danger to himself or others." The VA examiner stated that, while the event understandably was upsetting, it was "not reflective of a traumatic event that would produce PTSD." 

In describing post-service stressors, the Veteran stated that he was trapped in his house in New Orleans for five days after Hurricane Katrina. The Veteran stated that he eventually had to swim away from the house to get a boat for himself and his then pregnant wife. The Veteran reported that his wife subsequently lost the child. The Veteran indicated that he saw bodies floating in the water during the aftermath of Katrina and that he still had nightmares about the experience. 

When discussing his substance abuse habits, the Veteran initially told the examiner that he did not drink alcohol. When questioned further, the Veteran stated that he currently did not drink alcohol after giving it up approximately two-and-a-half years prior to the interview. When asked how much he was drinking prior to giving it up, the Veteran stated that he drank approximately a six-pack per week. The Veteran initially reported that had not used marijuana, but then stated that he had last used it a few years prior the interview. The Veteran initially denied using any other drugs previously, but then admitted to using heroin in 1976. The Veteran specifically denied ever using cocaine or crack. The Veteran specifically denied using any substances within the previous five-and-a-half months. 

When discussing his family, the Veteran reported residing in an apartment with his fiancée of four years. The Veteran indicated that he had been married three times previously. The Veteran stated that he initially married in 1976, that the marriage lasted for five years, and that they had "just drifted apart." The Veteran stated that he had married again in both 1981 and 2005. The Veteran indicated that both marriages lasted one year. 

In describing his mental disorder symptomatology, the Veteran stated that his mood was "okay," and that he did not feel particularly sad or down. The Veteran indicated that had not experienced a decline in interest in activities, or being socially isolated or withdrawn. The Veteran stated that his appetite was fine, and that he slept about six hours per night and generally felt rested, even though his energy level was lower than he would have liked. The Veteran stated that he did not have any problems related to concentration or memory. When asked if anything made him feel "down" on occasion, the Veteran replied "just life in general." 

Having reviewed the claims file and the Veteran's responses during the interview, the VA examiner concluded that the Veteran "was not forthcoming" during the examination. The VA examiner stated that the Veteran was not a "credible historian" as he was not a "reliable informant." In explaining this conclusion, the VA examiner noted that the Veteran initially reported experiencing combat in Vietnam even though the service personnel records demonstrated that the Veteran never served in Vietnam and did not experience combat. The VA examiner noted that the Veteran would not answer basic questions, to include why he was sent to live with his sister and brother-in-law prior to service. The VA examiner indicated that the Veteran minimized his disciplinary problems during service and completely failed to mention the mental health evaluation provided at his service discharge. The VA examiner also noted that the November 1970 service examiner, in providing the mental health evaluation, indicated that the Veteran was uncooperative and avoided answering pertinent questions. The VA examiner also noted the multiple instances during which the Veteran told VA examiners that he had stopped using illegal substances, only to be confronted with a positive drug test. The VA examiner noted that although the Veteran had told him that he had not used any substances in five-and-a-half months, the Veteran had tested positive for cocaine use only two months prior to the examination. Considering the Veteran's propensity to make inaccurate statements to examiners over the decades, the VA examiner found that the Veteran was not a reliable historian. 

Having performed the examination, the VA examiner diagnosed a major depressive disorder, recurrent with symptoms currently in partial remission; alcohol and cocaine dependence in early remission; and cannabis abuse in early remission. Regarding the Veteran's claimed PTSD, the VA examiner found that the confirmed stressor, specifically the escorting of his brother-in-law's body during service, was insufficient "to rise to the level of a PTSD stressor, as there was no actual threat involved." Although the Veteran was disciplined multiple times during service, the VA examiner noted that the disciplinary actions started long before the confirmed stressor event and, therefore, were not related to that event. The VA examiner noted that the Veteran reported experiencing mild post-service symptoms of depression that had been attributed by his outpatient providers to his longstanding history of substance abuse and the problems related to that use. The VA examiner also noted that the Veteran had experienced recent stressor events, such as the evacuation following Hurricane Katrina. The VA examiner noted that the Veteran reported having nightmares and intrusive thoughts about Katrina on a daily basis, but did not report having any other symptoms of PTSD based on that event.

In conclusion, the VA examiner stated that the Veteran's diagnosed depressive disorder was secondary to the Veteran's longstanding history of alcohol and substance abuse. Although the Veteran reported beginning to abuse substances during service, the VA examiner noted that the Veteran's substance abuse was not caused by any in-service event.  The VA examiner noted that the Veteran had been diagnosed previously with PTSD, but indicated that those diagnoses were based on his self-reports of involvement in combat and service in Vietnam. The VA examiner noted that the claims file did not contain credible evidence of service in Vietnam or any combat-related decorations. Therefore, the VA examiner found it less likely than not that the Veteran's diagnosed psychiatric disorders were related to service. 

Initially, the Board finds that the Veteran is not reliable historian and, therefore, his lay statements, especially those regarding his personal history, have little probative value in this matter. See Caluza, 7 Vet. App. at 498 (holding that, in weighing credibility of lay evidence, even that recorded in a medical record, VA may consider such elements as interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness); see also Buchanan, 451 F.3d at 1331 (noting the Board's responsibility to weigh the evidence). Moreover, the service personnel and service treatment records indicate that the Veteran served overseas in Thailand and Korea, but contain no indication that the Veteran served in Vietnam. In fact, the Veteran's DD-214 specifically states that the Veteran did not serve in Vietnam. In a January 1988 VA treatment record, the first post-service record in which the Veteran mentioned his in-service experiences, the Veteran stated that he only served in Korea and Thailand. Yet, in subsequent statements to private examiners, VA examiners, and the undersigned Acting Veterans Law Judge indicating that he served in Vietnam at various locations for periods ranging from a few days to several months. In the August 2012 VA psychiatric examination report, when confronted by the VA examiner asked repeatedly about where he was stationed during service, the Veteran admitted that he only served in Korea and Thailand. As the Veteran's statements regarding his service in Vietnam are inconsistent with the evidence of record, to include the Veteran's own statements, the Board finds that they have no probative value. 

Moreover, the Veteran's service personnel records indicate that he was only given two awards during service, specifically the NDSM and the AFEM. Yet, in the August 2008 VA treatment record, the Veteran indicated that he had been given "five ribbons including Vietnam service, [and] Vietnam Meritorious Service." As the evidence shows that the Veteran did not serve in Vietnam, that statement is obviously inaccurate. Moreover, the Veteran claimed to have received a "Good Conduct" commendation. The Board notes that the service personnel records show no notation of such an award, but contain detailed information regarding the Veteran's many in-service reprimands. Finally, the Veteran stated that he was awarded the "Korean Service Medal" for his service in Korea. The Board takes judicial notice that the Korean Service Medal was awarded only to service members who served in the Republic of Korea between June 27, 1950 and July 27, 1954. Therefore, the Veteran's statements regarding his awards have no probative value. 

The awards noted on the Veteran's service personnel records, specifically the NDSM and the AFEM, do not, in themselves, denote combat experience. The service records contain no notation suggesting that the Veteran experienced combat and, in a January 1988 VA treatment record, the Veteran specifically told a VA examiner that he "was never stationed in a combat zone," "never saw combat of any type," and "did not engage in any fire fights." Yet, in subsequent statements to various treating examiners and VA personnel, the Veteran reported experiencing combat in Vietnam, Thailand, and, in one instance, the Korean demilitarized zone. In the August 2012 VA psychiatric examination report, when asked to provide specific dates for his claimed combat experiences, the Veteran said that he was "probably not actually in combat" as he did not experience any enemy fire. Therefore, the Veteran's statements regarding in-service combat experiences have no probative value.

The Veteran has claimed to have experienced stress due to an incident during service when he had to escort his brother-in-law's body from Japan to New Orleans for burial after he was killed in Vietnam. Service records have confirmed that the Veteran performed that duty so that stressor is corroborated. However, even the Veteran's statements regarding the actual circumstances surrounding that stressor incident are so inconsistent as to cast doubt upon their validity. In the November 1970 service psychiatric evaluation report, the Veteran stated that he had lost three brothers-in-law during service. Yet, in the June 1994 report, written by a prison social worker who diagnosed the Veteran with PTSD, the Veteran indicated that he only lost two brothers-in-law during service. In other statements, the Veteran reported losing only a single brother-in-law. In an April 2002 VA psychiatric examination report, the Veteran reported being present at the time his brother-in-law died due to decapitation. Yet, in other instances, the Veteran reported first seeing his brother-in-law's body when he picked it up in the morgue in Japan. The Veteran also made contradictory statements about instances during which he saw soldiers' body parts lying out in the open. In the June 1994 letter from the prison social worker, the Veteran serving on graves registration duty in Vietnam during which he would match body parts, place bodies in bags, and ensure that all dead American soldiers had all their body parts. Yet, in an August 2008 statement, the Veteran reported seeing the body parts apparently lying around when he picked up his brother-in-law's body at the morgue. The Board finds that these statements to be so contradictory as to cast doubt on their probative value. 

The Board also notes that the record contains instances during which the Veteran apparently told obvious falsehoods to examiners about his usage of drugs or alcohol. For example, in February 2011 VA treatment record, the Veteran reported being alcohol and drug free since mid-December, only to test positive on a contemporaneous drug screening. When asked to explain himself, the Veteran reported using both alcohol and narcotic drugs recently. Likewise, in the August 2012 VA psychiatric examination report, the Veteran specifically denied using any illegal substances within the previous five-and-a-half months. The VA examiner noted that the Veteran had tested positive for cocaine usage two months prior to the examination. The Veteran's repeated propensity to tell falsehoods to examiners cast doubt upon the credibility of his lay statements.

Furthermore, the Veteran has been shown to make inconsistent statements upon basic matters so as to cast doubt on his overall credibility. In the June 1994 letter from the social worker, the Veteran reported having five wives since 1969. Yet, in subsequent records, the Veteran reported having married only three times in his left, and stated that he did not marry his third wife until 2005. As the Veteran has been shown to make inconsistent statements about even basic details of his family life, the Board finds that Veteran's credibility as to all matters of his history is severely weakened. 

Moreover, in both service and post-service psychiatric examination reports, psychiatric examiners have noted that the Veteran was not forthcoming in his lay accounts of his history. In the November 1970 service psychiatric evaluation, the service examiner indicated that the Veteran was "somewhat uncooperative throughout the interview," attempted to manipulate the interview to avoid answering pertinent questions, and answered questions in a manner which created a suspicion as to his answers' validity. In the August 2012 VA psychiatric examination report, having reviewed the evidence and interviewed the Veteran, the VA examiner found that the Veteran was not a "credible historian" as he was not a "reliable informant." The Board notes that the professional opinions of the examiners, writing over four decades apart, are of probative value as they indicate that the Veteran has a nearly life-long propensity for providing inaccurate information even to treating personnel. 

Finally, in determining the credibility of a Veteran's statements, the Board may take into account evidence indicative of bad character. See Caluza, at 498. The Veteran's service personnel records indicate that the Veteran was disciplined on multiple occasions for shirking his duty by going AWOL or failing to report. In a November 1970 letter, a staff sergeant wrote about how he had granted the Veteran a day pass to prove his trust in him only to have the Veteran use the pass to disappear for three days. Although the Veteran was granted an honorable discharge, his commanding officers noted in the record that he was discharged because his apathetic attitude made him unsuitable for service. As stated above, the post-service evidence contain numerous examples of blatant falsehoods told by the Veteran to medical examiners to cover his usage of drugs. Moreover, in pursuit of his claim for PTSD, the Veteran has told falsehoods to medical examiners and VA personnel regarding service in Vietnam, participation in combat, and the awards he received during service. In addition, the Veteran apparently was imprisoned after service, thereby showing a lack of respect for the law. The Board finds that the Veteran's behavior both during and after service is evidence indicative of a bad character. 

Therefore, the Board finds that the Veteran has demonstrated that he is not a credible lay witness due to his tendency to make inconsistent statements, his propensity to utter blatant falsehoods in pursuit of benefits, and his noted bad character. Therefore, the Board finds that his lay accounts, especially those regarding his personal history, are of limited probative value. See Caluza, at 498; see also Buchanan, at 1331. 

In analyzing the Veteran's claim, the Board finds that the Veteran did not experience chronic acquired psychiatric disorder symptomatology during service. The Veteran's service treatment records contain no notation indicating treatment or diagnosis for acquired psychiatric disorder symptomatology during service. In a November 1970 service psychiatric evaluation, a service examiner diagnosed an "immature personality (passive-aggressive type)." A personality disorder, being a congenital defect, is not an acquired psychiatric disorder and, in fact, is not a disease or injury for the purposes of service connection. 38 C.F.R. § 3.303(c). The record also contains no evidence suggesting that the Veteran experienced a disease or injury during service that superimposed upon his personality disorder. See Quirin, 22 Vet. App. at 394; VA Gen. Couns. Prec. 82-90 at 2. In fact, in a November 1970 service discharge examination report, a service examiner noted that the Veteran was psychologically normal.

Reviewing the lay evidence, the Veteran claims to have started using both drugs and alcohol during service, and the post-service treatment records contain multiple diagnoses for substance abuse related disorders. Even if the Board were to assume the accuracy of the Veteran's statement regarding in-service onset of alcohol and drug use, VA regulations prohibit a granting of service connection for a substance abuse disorder or a disorder caused by substance abuse, even if the abuse began during service. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c). In an undated report of his medical history provided at discharge, the Veteran reported having experienced depression or excessive worry, but denied experiencing frequent trouble sleeping, frequent or terrifying nightmares, any drug or narcotic habit, excessive drinking, or nervous trouble of any sort. The Board notes that the records contain no report of treatment for depression during service and, as the Veteran has been shown to be a non-credible lay witness, the Board finds that his single in-service report of depression or worry at discharge has little probative value. See Caluza, at 498. The Veteran has made very few post-service comments indicating chronic acquired psychiatric disorder symptomatology during service. In the June 1994 letter from a social worker, the Veteran reported experiencing sleep disturbances, irritability, rage, social isolation, alienation of feelings, intrusive thoughts, and nightmares after returning from his tour of duty in Vietnam. As the Veteran did not serve in Vietnam, the Board finds that the Veteran's statements regarding symptomatology related to such service are of no probative value. See id. Therefore, the Board finds that the Veteran did not experience chronic acquired psychiatric disorder symptomatology during service. 

The Board also finds that the Veteran did not experience continuous psychiatric disorder symptomatology after discharge from service. The record contains no notation indicating treatment for any psychiatric disorder until September 1987, more than 16 years after the Veteran's discharge from service. As noted above, the Board finds that the Veteran's lay statements regarding his history are so inconsistent with the probative evidence of records that they lack credibility and are of little probative value. For example, in an April 2009 VA treatment record, the Veteran reported experiencing "depression, sleeplessness, cold sweats, and dreams" after coming back from overseas duty in the 1970s. Yet, in detailing his overseas duties, the Veteran reported participating in combat, being stationed in Saigon/Vietnam for eight months, and having a spotless in-service disciplinary record. As thoroughly explained above, the Veteran did not serve in Vietnam, did not participate in combat, and was reprimanded several times in service. Therefore, the Board finds that the Veteran's statements regarding his psychiatric history, indicating long-standing psychiatric symptomatology due to events that did not actually occur, are not credible. As the more probative evidence, specifically the objective treatment records, contain no notation indicating onset of psychiatric disorder symptomatology until 16 years after service, the Board finds that the Veteran did not experience continuous psychiatric disorder symptomatology after discharge from service.

As the evidence does not indicate onset of psychiatric disorder symptomatology until years after service, the Board also finds that Veteran did not experience acquired psychiatric disorder symptomatology to a compensable level within one year of discharge from service.

The Board finds that the Veteran's current psychiatric disorder, diagnosed as major depressive disorder, is related to alcohol abuse which cannot be service connected; and that the Veteran does not have a psychiatric disorder, to include PTSD, related to service or any incident of service. The record contains a few PTSD diagnoses; yet, in reviewing these records, the examiners based their diagnoses on the Veteran's non-credible reports of his in-service history. For example, in the June 1994 letter the prison social worker diagnosed the Veteran as having PTSD related to his service in Vietnam, to include his graveyard duty during which he placed body parts in body bags. As noted above, the Veteran did not serve in Vietnam in any capacity, to include graveyard duty. As the June 1994 social worker's diagnosis was based on a non-credible account of the Veteran's in-service experiences, the Board finds that it has no probative value in this matter. See Buchanan, at 1331. In a December 2004 VA PTSD consultation record, a VA examiner diagnosed PTSD based, in part, on the Veteran's report of intrusive thoughts regarding his combat experiences in the demilitarized zone in Korea. The Board finds that the December 2004 VA examiner's diagnosis has no probative value as it was based on the Veteran's non-credible reports of in-service combat experiences. See id. 

In April 2002 and August 2012, VA provided the Veteran with VA psychiatric examinations to determine the nature and etiology of any current psychiatric disorder, including PTSD. In an April 2002 VA psychiatric examination report, having interviewed the Veteran, reviewed the record, and performed a mental examination, the VA examiner diagnosed alcohol dependence, history of cocaine dependence, history of substance-induced mood disorder, and anxiety NOS. The VA examiner did not indicate that any of those diagnoses were related to service and specifically found that the Veteran did not meet the diagnostic criteria for PTSD. In the August 2012 VA psychiatric examination report, having reviewed the evidence, interviewed the Veteran, and performed a mental examination, the VA examiner diagnosed a depressive disorder secondary to the Veteran's longstanding history of alcohol and substance abuse, unrelated to any in-service event. In the report, the examiner specifically noted that the Veteran was an inaccurate historian and, therefore, did not give any weight to any stressor experiences outside of the one confirmed stressor, specifically the escorting of the brother-in-law's body to the United States. Having reviewed the evidence, to include his own interview with the Veteran, the VA examiner noted that this stressor was not a sufficiently traumatic experience "to rise to the level of a PTSD stressor, as there was no actual threat involved." As both the April 2002 and August 2002 VA examination reports are based on all evidence of record and contain opinions based on the clinical data within the record, the Board finds that they have great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

The Board notes that the August 2012 VA examiner's findings are consistent with the evidence of record, to include the multiple diagnoses for substance abuse disorders and depression. As the probative evidence indicates that the Veteran's depression was caused by a substance abuse problem, it cannot be service connected. See 38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c). 

As the probative evidence does not indicate that the Veteran has a diagnosed acquired psychiatric disorder related to any incidence of service, the Veteran's claim for service connection is denied. See 38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, at 55-56.

Right Ankle Disorder

The Veteran contends that he incurred a right ankle fracture during service and developed a right ankle disorder as a result. The service treatment records contain no notation indicating treatment or diagnosis for a right ankle disorder. Moreover, in a November 1970 service discharge examination report, a service examiner indicated that the Veteran's ankle was normal. Yet, in several statements, the Veteran reported fracturing his right ankle during in-service training. In a May 2012 lay statement, the Veteran's sister wrote that she recalled seeing the Veteran in a leg cast on a visit home during his training. 

Even if the Veteran fractured his ankle during service, in order to be granted service connection for that injury, there must be proof of a present right ankle disorder arising from that injury. The record for the pendency of the appeal contains no notation indicating treatment or diagnosis for any right ankle disorder. In an August 2012 VA medical examination report, a VA examiner noted reviewing the claims file, interviewing the Veteran, and performing a thorough examination, to include taking X-rays. Having done so, the VA examiner wrote that the physical examination and X-rays both indicated that the Veteran's ankle was normal without evidence of any previous fracture. The VA examiner wrote that there was no evidence of any pathology of the ankle.

Therefore, even if the Veteran fractured his ankle during service, the evidence indicates that the Veteran does not have a current right ankle disorder. As the Veteran does not have a currently diagnosed right ankle disorder, service connection for that disorder is precluded. See e.g., Brammer, 3 Vet. App. at 225. Therefore, the preponderance of the evidence is against the claim for service connection and it must be denied. 38 U.S.C.A. § 5107(b); Alemany, 9 Vet. App. at 518.


Right Hip Disorder

The Veteran claims that his current right hip disorder, diagnosed as degenerative changes of the right hip, was caused by an altered gait resulting from his claimed right ankle disorder. 

The Board finds that the Veteran did not experience chronic right hip disorder symptomatology during service. Of note, the Veteran has not made any statements during the pendency of the appeal indicating that his right hip disorder began during service. In an August 2012 VA medical examination report, the Veteran specifically denied experiencing any hip injury during service and stated that he first experienced hip disorder symptomatology many years after service. 
 
The service treatment records contain no notation indicating treatment or diagnosis for a right hip disorder. In a November 1970 report of his medical history, given at discharge from service, the Veteran reported experiencing swollen or painful joints, and a bone or joint deformity. Yet, the Veteran specifically denied experiencing any arthritis symptomatology and, moreover, did not report which joints he believed had either swollen or become deformed. In a contemporaneous November 1970 service discharge examination report, a service examiner noted that the Veteran's lower extremities were normal. The service examiner also indicated that the Veteran had experienced a joint injury, specifically a sprain of a joint in the right hand, resulting in the need for a splint. 

Therefore, as the evidence contains no probative report of in-service hip disorder symptomatology, the Board finds that the Veteran did not experience chronic right hip disorder symptomatology during service.

The Board also finds that the Veteran did not experience continuous right hip disorder symptomatology after discharge from service, or right hip disorder symptomatology to a compensable level within one year of discharge from service. The post-service treatment records contain no notation indicating treatment or diagnosis for a right hip disorder prior to November 1998, approximately 28 years after the Veteran's discharge from service. In the November 1998 VA treatment record, a VA examiner, having reviewed an X-ray, diagnosed minimal degenerative changes of the ones of both hips with minimal narrowing of both hip joints. 

Reviewing the lay evidence, the Veteran did not report that he experienced any specific right hip disorder symptomatology immediately after service or within one year of his discharge from service. 

Therefore, the evidence indicates that the Veteran did not experience either continuous right hip disorder symptomatology after discharge from service, or right hip disorder symptomatology to a compensable level within one year of discharge from service.

The Board finds that the Veteran's right hip disorder is not related to service or any incident of service. In the August 2012 VA medical examination report, the VA examiner noted reviewing the record, interviewing the Veteran, and performing a physical examination. Having done so, the VA examiner diagnosed mild degenerative joint disease and trochanteric bursitis of the right hip. Having reviewed the record, the VA examiner found that the Veteran's right hip disorders were less likely than not related to service or any incident of service. In explaining this opinion, the VA examiner noted that the Veteran specifically denied experiencing any in-service hip injury or any hip pain until years after service. The VA examiner also noted that the Veteran's hip disorders were diagnosed years after service. " As the August 2002 VA examination report is based on all evidence of record and contains an opinion based on the clinical data within the record, the Board finds that it has great probative value in this matter. See Prejean, 13 Vet. App. at 448; 38 C.F.R. § 3.159(c)(4).

Finally, as the Veteran does not have a service-connected right ankle disability, the Board finds that the Veteran's right hip disability was neither caused nor aggravated by a service-connected right ankle disability. 

For the above reasons, the Veteran's claim for service connection is denied. See 
38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364; Gilbert, at 55-56.

Shortened Right Leg

The Veteran claims that he developed a shortened right leg due to his claimed right ankle disorder. In order to be granted service connection for shortened right leg, there must be proof that the Veteran's right leg has been shortened. The record for the pendency of the appeal contains no notation indicating treatment or diagnosis for a shortened right leg. In an August 2012 VA medical examination report, a VA examiner performed an examination and specifically found no leg length discrepancy. Therefore, the evidence indicates that the Veteran does not have a shortened right leg and service connection for that disorder is precluded. See e.g., Brammer, at 225. Therefore, the preponderance of the evidence is against the claim for service connection and it must be denied. 38 U.S.C.A. § 5107(b); Alemany, at 518.

Low Back Disorder

The Veteran claims that a low back disorder was caused by an altered gait resulting from his claimed right ankle disorder. 

The Board finds that the Veteran did not experience low back disorder symptomatology during service. Of note, the Veteran has not made any statements during the pendency of the appeal indicating that his low back disorder began during service. In an August 2012 VA medical examination report, the Veteran specifically denied experiencing onset of low back pain due to any injury, to include an in-service injury.
 
The service treatment records contain no notation indicating treatment or diagnosis for a low back disorder. In a November 1970 report of his medical history, given at discharge from service, the Veteran reported experiencing swollen or painful joints, and a bone or joint deformity. Yet, the Veteran specifically denied experiencing any arthritis symptomatology and, moreover, did not report which joints he believed had either swollen or become deformed. In a contemporaneous November 1970 service discharge examination report, a service examiner noted that the Veteran's lower extremities were normal. The service examiner also indicated that the Veteran had experienced a joint injury, specifically a sprain of a joint in the right hand, resulting in the need for a splint. 

Therefore, as the evidence contains no probative report of any in-service low back disorder symptomatology, the Board finds that the Veteran did not experience chronic low back disorder symptomatology during service.

The Board also finds that the Veteran did not experience continuous low back disorder symptomatology after discharge from service, or low back disorder symptomatology to a compensable level within one year of discharge from service. The post-service treatment records contain no notation indicating treatment or diagnosis for low back disorder symptomatology prior to November 1998, when the Veteran reported experiencing low back pain after a falling accident. At that time, the Veteran specifically denied experiencing any arthritic symptomatology prior to the accident. At the April 2012 Board videoconference hearing, the Veteran testified that he first received a back brace from VA in 1971. Yet, the record contains no evidence of any such treatment for a back disorder at that time. Moreover, as noted above, the Board finds that the Veteran's lay evidence lacks probative value due to his noted propensity to make non-credible statements about his own history, especially in pursuit of VA benefits. See Caluza, at 498. 

Therefore, the probative evidence indicates that the Veteran did not experience either continuous low back disorder symptomatology after discharge from service, or low back disorder symptomatology to a compensable level within one year of discharge from service.

The Board finds that the Veteran's low back disorder is not related to service or any incident of service. In the August 2012 VA medical examination report, the VA examiner noted reviewing the record, interviewing the Veteran, and performing a physical examination. Having done so, the VA examiner diagnosed minimal anterior spurs consistent with aging. Having reviewed the record, the VA examiner found that the Veteran's low back disorder was less likely than not related to service or any incident of service. In explaining this opinion, the VA examiner noted that there was no report of any low back injury during service and that the first documented complaint of a low back disorder was made years after discharge. Moreover, having examined the Veteran, the VA examiner noted that his disorder was consistent with aging. As the August 2002 VA examination report is based on all evidence of record and contains an opinion based on the clinical data within the record, the Board finds that it has great probative value in this matter. See Prejean, at 448; 38 C.F.R. § 3.159(c)(4).

Finally, as the Veteran does not have a service-connected right ankle disability, the Board finds that the Veteran's low back disorder was neither caused nor aggravated by a service-connected right ankle disability. 

For the above reasons, the Veteran's claim for service connection is denied. See 
38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, at 1364; Gilbert, at 55-56.

Bilateral Hearing Loss

The Veteran essentially contends that he developed bilateral hearing loss due to exposure to loud noises during service. 

Initially, the Board finds that the Veteran did not experience chronic bilateral hearing loss disorder symptomatology during service. In a March 1969 service entrance examination report, a service examiner noted that the Veteran's acoustic thresholds were essentially normal. In a subsequent undated examination, a service examiner noted that the Veteran's acoustic thresholds were normal, with the exception of a reading of 30 decibels at 4000 Hz. In the November 1970 service discharge examination report, a service examiner noted that the Veteran's acoustic thresholds again were normal. The service treatment records contain no notation indicating treatment or diagnosis for bilateral hearing loss symptomatology during service. 

Reviewing the lay evidence, at the April 2012 Board videoconference hearing, the Veteran stated that he had experienced hearing loss symptomatology for over 
40 years and had sought treatment for it during service. The Board notes that this statement is inconsistent with the service treatment records which contain no report of any treatment for bilateral hearing loss. Moreover, in a September 2012 addendum to an August 2012 VA medical examination report, a VA examiner noted that the Veteran reported not knowing when he first experienced hearing loss except that it was "a long time ago." Considering that the Veteran's statements regarding onset of hearing loss symptomatology are inconsistent with each other and noting the Veteran's propensity to provide non-credible accounts in support of his claims, the Board finds that the Veteran's statements indicating chronic in-service hearing loss symptomatology have little probative value. See Caluza, at 498. 

Therefore, the weight of the probative evidence indicates that the Veteran did not experience chronic bilateral hearing loss symptomatology during service. 

The Board also finds that the Veteran did not experience continuous bilateral hearing loss disorder symptomatology after discharge from service, or bilateral hearing loss disorder symptomatology to a compensable level within one year of discharge from service. The post-service treatment records contain no notation indicating treatment or diagnosis for a bilateral hearing loss disorder prior to the filing of the current claim for service connection. At the April 2012 Board videoconference hearing, the Veteran reported seeking treatment for his bilateral hearing loss at a VA medical facility in 1971, approximately within a year of his discharge from service. The Board notes that this statement is inconsistent with the VA treatment records, which contain no report of any treatment for bilateral hearing loss. Moreover, as reported above, the Board finds that the Veteran's lay accounts of his own history to have limited probative value due to his propensity to make inaccurate statements in pursuit of benefits. See id. At the April 2012 Board hearing, the Veteran also indicated that he had experienced bilateral hearing loss symptomatology for over 40 years. However, in a September 2012 addendum to an August 2012 VA audiology examination report, a VA examiner noted that the Veteran reported not knowing when he first experienced hearing loss except that it was "a long time ago." Even if the Board were to take the Veteran's statements at "face value," the Board notes that they are inconsistent as to the date of onset for his bilateral hearing loss symptomatology. Therefore, the weight of the evidence indicates that the Veteran did not experience continuous bilateral hearing loss disorder symptomatology after discharge from service, or bilateral hearing loss disorder symptomatology to a compensable level within one year of discharge from service.

The Board finds that the Veteran's current bilateral hearing loss is not related to service or any incident of service. In an August 2012 VA audiology examination report, the VA examiner diagnosed the Veteran as having bilateral sensorineural hearing loss. In a September 2012 addendum, the same examiner reported having interviewed the Veteran and reviewed the claims file. Having done so, the examiner opined that the Veteran's bilateral hearing loss was less likely than not related to service. In so doing, the VA examiner noted that the Veteran reported experiencing unprotected in-service noise exposure during both training and combat. The examiner indicated that the service personnel records did not support the Veteran's lay statements regarding involvement in combat. The VA examiner further noted that the Veteran's in-service hearing examinations were essentially normal, with the exception of the undated reading of 40 decibels at 4000 Hertz in the right ear. The VA examiner indicated that the Veteran reported being uncertain as to when his hearing loss began except to state that it was a "long time ago." The VA examiner noted that the Veteran denied any noise exposure after service, but also reported working as a longshoreman for 13 years, a chemical plant operator for two years, a manager of environmental services at a hospital for six years, and as postal services employee for two years. Considering the lack of noted hearing loss symptomatology in the service treatment records, the Veteran's work history, and the Veteran's own lack of clarity as to the onset date for bilateral hearing loss symptomatology, the VA examiner found that the Veteran's hearing loss was less likely than not related to service. As the September 2012 addendum to the August 2013 VA audiology examination report was based on all evidence of record and contains an opinion based on the clinical data within the record, the Board finds that it has great probative value in this matter. See Prejean, at 448; 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

For the above reasons, the Veteran's claim for service connection is denied. See 
38 C.F.R. §§ 3.102, 3.303. In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz, at 1364; Gilbert, at 55-56.


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied. 

Service connection for a right ankle disorder is denied. 

Service connection for a right hip disability, to include as secondary to a right ankle disability, is denied. 

Service connection for a shortened right leg, to include as secondary to a right ankle disability, is denied. 

Service connection for a low back disability, to include as secondary to a right ankle disability, is denied. 

Service connection for bilateral hearing loss is denied. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


